Citation Nr: 1703374	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO. 14-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for left eye disability, and if so, entitlement to service connection for left eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to June 1949.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In that rating decision the RO denied reopening of a previously denied claim for service connection for left eye disability, finding that new and material evidence had not been received.

In October 2016, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

In the decision below the Board is granting reopening of the previously denied claim for service connection for left eye disability. The issue of service connection, on the merits, for left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with a September 1953 decision denying service connection for left eye disability, and the decision became final. No new and material evidence was received within a year after that decision. No service department records not previously associated with the claims file have been received.

2. New and material evidence received since the September 1953 decision is relevant to the claim of left eye injury during service.


CONCLUSIONS OF LAW

1. The September 1953 decision denying service connection for left eye disability is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. Evidence received since the September 1953 rating decision is new and material to a claim for service connection for left eye disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has left eye problems that are related to events in service, particularly splashing of machine part cleaning fluid into that eye.

In July 1953, the Veteran submitted a claim for service connection for a growth on his left eye. In September 1953, the RO denied service connection for an eye disorder.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). 

During the year following the September 1953 decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the left eye disability claim was received within the appeal period. No additional service department records were received after that rating decision. 

In December 2009, the Veteran requested to reopen a claim for service connection for left eye disability.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The only final disallowance on any basis of the Veteran's claim for service connection for left eye disability is the September 1953 decision. The Board will consider whether new and material evidence has been submitted since that decision.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

The evidence that was of record in September 1953 includes the Veteran's July 1953 claim, his service treatment records, and VA treatment records. The service treatment records do not contain any report of treatment for injury or problems involving either eye. Records of a VA medical consultation in July 1953 reflect the Veteran's report of several weeks of soreness in his left eye. A clinician observed on that eye a pterygium with a thickened and badly inflamed area at the base of the pterygium. In his July 1953 claim, the Veteran expressed his belief that a growth developed on his left eye because during service he had kerosene in that eye.

The evidence added to the claims file since September 1953 includes statements from private clinicians and from a sister of the Veteran, more recent VA treatment records, and more recent statements from the Veteran, including his testimony at the 2016 Board hearing. The Veteran's sister wrote in 2010 that the Veteran sustained injury of his left eye during service, and that by 1952 the vision in that eye was limited. In November 2010, a private optometrist wrote that vision loss in the Veteran's left eye was not due to a cataract, as the cataract was removed and vision loss in that eye continued. The optometrist stated that the Veteran had mild age-related macular degeneration in both eyes, but that the macular degeneration also was not the primary cause of the vision loss in his left eye. The optometrist noted that the Veteran reported getting a chemical in that eye many years earlier.

In the 2016 Board hearing, the Veteran described in detail an incident during service in which he was cleaning engine parts, he dropped a part into a container of cleaning fluid, and fluid splashed into his left eye. He stated that he believed that the fluid contained kerosene and acid. He reported that he saw a nurse who washed out the eye. He stated that the eye remained red for a long time after the incident. He related that after service, in about 1951, he had swelling in that eye, and a doctor found a blood clot and treated it with drops. He reported that the doctor indicated that the problems with the eye could be related to the cleaning fluid incident and to excessive exposure to sunlight during service. The Veteran stated that present problems with the eye included diminished vision to the side.

In the evidence received since September 1953, a more detailed account of exposure of the Veteran's left eye to chemicals during service, an account of symptoms and treatment following that exposure, and corroboration from a family member address the claim of eye injury during service. That new evidence is also material, because it relates to facts that were not established in September 1953 and that are necessary to substantiate the service connection claim, and it enables rather than precludes an element of the service connection claim. The Board therefore grants reopening of the claim.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). The Board is granting the issue that it is addressing at this time, reopening of the previously denied claim for service connection for a left eye disorder. Therefore it is not necessary to discuss VA actions in notifying and assisting him with respect to the evidence needed to reopen a claim.

Having reopened the claim, the Board must consider service connection on its merits. The Board finds that the development of additional evidence is warranted, and remands the claim to the RO for that development, as explained in the remand section, below.

ORDER

A claim for service connection for left eye disability is reopened.


REMAND

The Veteran's service treatment records do not document left eye injury during service, but he and his sister provided accounts of an injury during service and symptoms and problems during and after service. The claims file contains medical evidence of current left eye loss of vision, but no medical finding or opinion directly addressing the likelihood of a relationship between the described injury during service and a current disorder. The Board is remanding the service connection claim for a VA medical examination with file review, clarification of the nature of current disorders, and opinion as to the likely etiology of those disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA medical examination by an ophthalmologist. Provide his claims file to the examiner for review. Ask the examiner to review the claims file. Ask the examiner to consider, even though service treatment records do not document the incident, the Veteran's report that during service his left eye was splashed with a metal-cleaning fluid that may have contained kerosene and acid, that the eye was flushed, and that redness in the eye continued for some period afterward.

Ask the examiner to examine the Veteran and provide diagnoses for current disorders affecting his eyes, including but not limited to any disorder associated with the impaired left eye side vision that he has described. Ask the examiner, for each current disorder affecting the left eye, whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is related to chemical injury or other events in service. Ask the examiner to explain the rationale for his or her opinions.

2. Thereafter, receive the expanded record and reconsider the claim. If the appealed issue is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the appealed matter. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


